Title: Enclosure: Commission as Major General, [19 July 1798]
From: Adams, John
To: Hamilton, Alexander



[Philadelphia, July 19, 1798]

John Adams,
President of the United States of America.To all who shall see these Presents Greeting:

Know Ye, That reposing special Trust and Confidence in the Patriotism, Valour, Fidelity and Abilities of Alexander Hamilton I have nominated and by and with the Advice and Consent of the Senate do appoint him Inspector General of the Army with the rank of Major General in the Service of the United States:
He is therefore carefully and diligently to discharge the Duty of Inspector and Major General by doing and performing all Manner of Things thereunto belonging And I do strictly charge and require all Officers and Soldiers under his Command, to be obedient to his Orders as Inspector and Major General And he is to observe and follow such Orders and Directions from time to time, as he shall receive from me, or the future President of the United States of America, or the General or other superior Officers set over him, according to the Rules and Discipline of War. This Commission to continue in Force during the Pleasure of the President of the United States for the Time being.
By Command of the President of the United-States of America. James McHenry Secy of War
Given under my Hand, at Philadelphia this Nineteenth day of July in the Year of our Lord One Thousand Seven Hundred and Ninety eight and in the twenty third Year of the Independence of the United States. John Adams.

RegisteredJohn CaldwellCh. Clk. War Deptmt.
